Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that County Court erred in enhancing his sentence (see, People v Michael S., 273 AD2d 804, 805; People v Riggins, 272 AD2d 892, lv denied 95 NY2d 870), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The waiver by defendant of the right to appeal does not encompass his challenge to the severity of the enhanced sentence because the court did not advise him of the potential periods of incarceration that could be imposed if he violated the conditions of the plea agreement (see, People v Miles, 268 *1069AD2d 489, 489-490, lv denied 95 NY2d 800). We conclude, however, that the enhanced sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Maloy, J. — Attempted Burglary, 2nd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Burns and Lawton, JJ.